DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 1/18/2021 have been entered.  Claims 1-20 are pending.  

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19: “is existed” should be changed to --exists-- at lines 7 and 9.  “are existed” should be changed to --exist-- at line 10.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9-11, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez-Grau et al. (“Multi-sensor three-dimensional Monte Carlo localization for long-term aerial robot navigation”).
Perez-Grau teaches:
Re claim 1.  A computer-implemented method for localizing a robot comprising an ultra wideband (UWB) localization device (page 6, column 1, paragraph beginning Computation of Wirange”), at least one sensor and a particle filter localization device (page 3, column 1, second paragraph; and page 3, “System overview”), the method comprising executing on a processor steps of: 
acquiring first location information of the robot through the UWB localization device (page 6, column 1, paragraph beginning “Computation of Wirange”); 
acquiring second location information within a range defined by the first location information through the at least one sensor, wherein the second location information comprises current location information and running orientation data of the robot (page 3, column 1, last paragraph, a UWB sensor obtains a position estimate with a certain accuracy; page 3, “System overview”, the onboard RGB-D sensor is within the estimated range of positions determined by the UWB sensor; page 4, “Localization approach”, the particles are weighted based on both the UWB position estimation and the RGB-D position estimation; Page 5, “Filter prediction”; Figure 10, “Estimated UAV position and orientation using the proposed odometry”); and 
determining, by the particle filter localization device, whether there exists a localization point matching the second location information in data of a preset map, and if there exists the localization point matching the second location information in the data of the preset map, determining that the second location information is valid location information of the robot (page 4, “known 3-D map of the area”, “Every time we receive new sensor readings, each particle evaluates its accuracy by checking how likely it would receive such sensor reading at its current pose. The next step of the algorithm is redistributing (resampling) the particles to new poses that are more likely to be accurate.”, “visual odometry computed from RGB-D”, and “The weight of each particle is 

Re claim 6.  Wherein the step of determining, by the particle filter localization device, whether there exists the localization point matching the second location information in the data of the preset map comprises: comparing, by the particle filter localization device, the second location information with location information and orientation information of each localization point in data of the preset map, to determine if one of the localization points matches the second location information (page 5, “Filter update”).

Re claim 9.  Wherein the first location information is information of coordinate of the robot with respect to an origin of a coordinate system of a preset map (page 3, column 2, first paragraph under “System overview”, “previously built 3-D map”; and page 6, last paragraph).

Re claim 10.  A device for localizing a robot comprising an ultra wideband (UWB) localization device (page 6, column 1, paragraph beginning “Computation of Wirange”), at least one sensor and a particle tiller localization device (page 3, column 1, second paragraph; and page 3, “System overview”), the device comprising: 
one or more processors (abstract, “regular i7 computer”); 
a storage (abstract, “regular i7 computer”); and 

acquire first location information of the robot through the UWB localization device (page 6, column 1, paragraph beginning “Computation of Wirange”); 
acquire second location information within a range defined by the first location information through the at least one sensor, wherein the second location information comprising current location information and running orientation data of the robot (page 3, column 1, last paragraph, a UWB sensor obtains a position estimate with a certain accuracy; page 3, “System overview”, the onboard RGB-D sensor is within the estimated range of positions determined by the UWB sensor; page 4, “Localization approach”, the particles are weighted based on both the UWB position estimation and the RGB-D position estimation; Page 5, “Filter prediction”; Figure 10, “Estimated UAV position and orientation using the proposed odometry”); and 
determine, by the particle filler localization device, whether there exists a localization point matching the second location information in data of a preset map, and if there exists the localization point matching the second location information in the data of the preset map, determine that the second location information is valid location information of the robot (page 4, “known 3-D map of the area”, “Every time we receive new sensor readings, each particle evaluates its accuracy by checking how likely it would receive such sensor reading at its current pose. The next step of the algorithm is redistributing (resampling) the 

Re claim 11.   A robot comprising: 
an ultra wideband (UWB) localization device (page 6, column 1, paragraph beginning “Computation of Wirange”), at least one sensor and a particle filter localization device (page 3, column 1, second paragraph; and page 3, “System overview”); 
one or more processors (abstract, “regular i7 computer”); 
a storage (abstract, “regular i7 computer”); and 
one or more computer programs stored in the storage and configured to be executed by the one or more processors (abstract, “regular i7 computer”), and the one or more computer programs comprising: 
instructions for acquiring first location information of the robot through the UWB localization device (page 6, column 1, paragraph beginning “Computation of Wirange”); 
instructions for acquiring second location information within a range defined by the first location information through the at least one sensor, wherein the second location information comprises current location information and running orientation data of the robot (page 3, column 1, last paragraph, a UWB sensor obtains a position estimate with a certain accuracy; page 3, “System 
instructions for determining, by the particle filler localization device, whether there exists a localization point matching the second location information in data of a preset map, and if there exists the localization point matching the second location information in the data of the preset map, determining that the second location information is valid location information of the robot (page 4, “known 3-D map of the area”, “Every time we receive new sensor readings, each particle evaluates its accuracy by checking how likely it would receive such sensor reading at its current pose. The next step of the algorithm is redistributing (resampling) the particles to new poses that are more likely to be accurate.”, “visual odometry computed from RGB-D”, and “The weight of each particle is then calculated according to the two types of sensor readings. The point clouds are transformed to each particle pose in order to find correspondences between the cloud and what the map should look like from that particle’s pose.”).

Re claim 15.  Wherein instructions for determining, by the particle filter localization device, whether there exists a localization point matching the second location information in the data of the preset map comprise: instructions for comparing, by the particle filter localization device, the second location information with location 

Re claim 18.  Wherein the first location information is information of coordinate of the robot with respect to an origin of a coordinate system of a preset map (page 3, column 2, first paragraph under “System overview”, “previously built 3-D map”; and page 6, last paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Grau et al. (“Multi-sensor three-dimensional Monte Carlo localization for long-term aerial robot navigation”) as applied to claims 1 and 11 above, and further in view of Liu (US Publication No. 2018/0101720).
The teachings of Perez-Grau have been discussed above.  Perez-Grau fails to specifically teach: (re claim 2) wherein the step of acquiring the second location information within the range defined by the first location information through the at least one sensor comprises: acquiring, through the at least one sensor, radar data and (re claim 3) wherein the step of acquiring second location information within the range defined by the first location information through the at least one sensor comprises: acquiring, through the at least one sensor, radar data, ultrasonic data, infrared data and image data of the robot within the range defined by the first location information, wherein the radar data, the ultrasonic data, the infrared data and the image data comprise road surface feature information and orientation information within the range defined by the first location information: and performing a fusion calculation based on the radar data, the ultrasonic data, the infrared data and the image data to obtain the second location information of the robot within the range defined by the first location information; (re claim 12) wherein the instructions for acquiring the second location information within the range defined by the first location information through the at least one sensor comprises: instructions for acquiring, through the at least one sensor, radar data and ultrasonic data of the robot within the range defined by the first location information, wherein the radar data and the ultrasound data comprises road surface feature information and orientation information within the range defined by the first location information; and instructions for performing a fusion calculation based on the ultrasound data and the radar data to obtain the second location information of the robot within the range defined by the first location (re claim 13) wherein the instructions for acquiring the second location information within the range defined by the first location information through the at least one sensor comprise: instructions for acquiring, through the at least one sensor, radar data, ultrasonic data, infrared data and image data of the robot within the range defined by the first location information, wherein the radar data, the ultrasonic data, the infrared data and the image data comprise road surface feature information and orientation information within the range defined by the first location information; and instructions for performing a fusion calculation based on the radar data, the ultrasonic data, the infrared data and the image data to obtain the second location information of the robot within the range defined by the first location information.
	Liu teaches, at paragraphs [0050, 0058, and 0059], such sensors for locating an autonomous vehicle may include radars, ultrasonic sensors, infrared cameras, and optical cameras.  Autonomous vehicles may incorporate information from these multiple sensors to determine a position of the vehicle using a particle filter.  Such systems will realize the advantages of the various sensing means to more accurately sense the vehicle’s environment.  
In view of Liu’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Perez-Grau, (re claim 2) wherein the step of acquiring the second location information within the range defined by the first location information through the at least one sensor comprises: acquiring, through the at least one sensor, radar data and ultrasonic data of the robot within the range defined by the first location information, wherein the radar data and the ultrasound data comprise road surface feature (re claim 3) wherein the step of acquiring second location information within the range defined by the first location information through the at least one sensor comprises: acquiring, through the at least one sensor, radar data, ultrasonic data, infrared data and image data of the robot within the range defined by the first location information, wherein the radar data, the ultrasonic data, the infrared data and the image data comprise road surface feature information and orientation information within the range defined by the first location information: and performing a fusion calculation based on the radar data, the ultrasonic data, the infrared data and the image data to obtain the second location information of the robot within the range defined by the first location information; (re claim 12) wherein the instructions for acquiring the second location information within the range defined by the first location information through the at least one sensor comprises: instructions for acquiring, through the at least one sensor, radar data and ultrasonic data of the robot within the range defined by the first location information, wherein the radar data and the ultrasound data comprises road surface feature information and orientation information within the range defined by the first location information; and instructions for performing a fusion calculation based on the ultrasound data and the radar data to obtain the second location information of the robot within the range defined by the first location information; (re claim 13) wherein the instructions for acquiring the second location information within the range defined by the first location information through the at least 

Perez-Grau fails to specifically teach: (re claim 19) wherein the step of acquiring, through the at least one sensor, the radar data, the ultrasonic data, the infrared data and the image data of the robot within the range defined by the first location information comprises: moving and rotating the robot after the first location information is acquired; and acquiring, through the at least one sensor, the radar data, the ultrasonic data, the infrared data and the image data of the robot within the range defined by the first location information; wherein, whether an obstacle is existed in a current moving direction is determined based 6Application No. 16/214,155Page 7 of 14on an output of the at least one sensor, during movement 
Liu teaches, at paragraphs [0002, 0017 and 0075], using onboard sensors to determine free space between objects while an autonomous vehicle is navigating its environment.  
In view of Liu’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Perez-Grau, (re claim 19) wherein the step of acquiring, through the at least one sensor, the radar data, the ultrasonic data, the infrared data and the image data of the robot within the range defined by the first location information comprises: moving and rotating the robot after the first location information is acquired; and acquiring, through the at least one sensor, the radar data, the ultrasonic data, the infrared data and the image data of the robot within the range defined by the first location information; wherein, whether an obstacle is existed in a current moving direction is determined based 6Application No. 16/214,155Page 7 of 14on an output of the at least one sensor, during movement and rotation of the robot, and if the obstacle is existed in the current moving direction, the robot is controlled to move toward a direction in which no obstacles are existed; since Liu teaches using onboard sensors to determine free space between objects while an autonomous vehicle is navigating its environment.  This allows such vehicles to avoid hitting objects in their environment.  

Perez-Grau further teaches:
Re claim 20.  Wherein the method further comprises: if there does not exist the localization point matching the second location information in the data of the preset map, returning to the step of acquiring the first location information of the robot through the UWB localization device (page 3, column 2, the algorithms are suitable for real-time operation on-board a moving aerial robot for performing online localization, that is the localization techniques are performed continuously, or repeated, as a robot moves; page 4, location sensing is an iterative process, so the UWB position sensing is done continuously as a robot moves.).

Claims 4, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Grau et al. (“Multi-sensor three-dimensional Monte Carlo localization for long-term aerial robot navigation”) as applied to claims 1 and 11 above, and further in view of DeBitetto (US Publication No. 2019/0011934).
The teachings of Perez-Grau have been discussed above.  Perez-Grau fails to specifically teach: (re claim 4) wherein the step of determining, by the particle filter localization device, whether there exists the localization point matching the second location information in the data of the preset map comprises: determining, by the particle filter localization device, whether there exists in the data of the preset map a matching point whose degree of matching with the second location information is greater than a preset value; if there exists in the data of the preset map the matching point whose degree of matching with the second location information is greater than the preset value, determining that there exists a localization point matching the second location information in the data of the preset map; and (re claim 14) wherein the 
DeBitetto teaches, at paragraph [0084], pruning location points of a Monte Carlo localization which are not above a threshold probability.  Such pruning reduces computational costs related to unlikely locations.
In view of DeBitetto’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Perez-Grau, (re claim 4) wherein the step of determining, by the particle filter localization device, whether there exists the localization point matching the second location information in the data of the preset map comprises: determining, by the particle filter localization device, whether there exists in the data of the preset map a matching point whose degree of matching with the second location information is greater than a preset value; if there exists in the data of the preset map the matching point whose degree of matching with the second location information is greater than the preset value, determining that there exists a localization point matching the second location information in the data of the preset map; and (re claim 14) wherein the 

Perez-Grau fails to specifically teach: (re claim 5) wherein the degree of matching is 70%.
DeBitetto teaches, at paragraph [0084], pruning location points of a Monte Carlo localization which are not above a threshold probability.  Such pruning reduces computational costs related to unlikely locations.
In view of DeBitetto’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Perez-Grau, (re claim 5) wherein the degree of matching is 70%; since DeBitetto teaches pruning location points of a Monte Carlo localization which are not above a threshold probability, which reduces computational costs related to unlikely locations.  It has been held that discovering an optimum value of a result effective In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Grau et al. (“Multi-sensor three-dimensional Monte Carlo localization for long-term aerial robot navigation”) as applied to claims 1 and 11 above, and further in view of Kahle (US Publication No. 2011/0133990).
The teachings of Perez-Grau have been discussed above.  Perez-Grau fails to specifically teach: (re claim 7) wherein the step of acquiring the first location information of the robot through the UWB localization device comprises: transmitting a localization signal of the UWB localization device to a plurality of base stations, and acquiring a time when each of the base stations receives the localization signal from the UWB localization device: and calculating time differences of arrival among the signals received by the plurality of base stations, and determining the first location information of the robot based on the time differences and location coordinates of the plurality of base stations; (re claim 8) wherein a number of the base stations is three; (re claim 16) wherein the instruction for acquiring the first location information of the robot through the UWB localization device comprise: instructions for transmitting a localization signal of the UWB localization device to a plurality of base stations, and acquiring a time when each of the base stations receives the localization signal from the UWB localization device; and instructions for calculating time differences of arrival among the signals received by the plurality of base stations, and determining the first location information (re claim 17) wherein a number of the base stations is three.
Kahle teaches, at paragraph [0005], UWB position determination works by determining the distances between radios using time-of-flight analysis.  This determined distance is used in a trilateration process to determine the position of the object of interest.  
In view of Kahle’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Perez-Grau, (re claim 7) wherein the step of acquiring the first location information of the robot through the UWB localization device comprises: transmitting a localization signal of the UWB localization device to a plurality of base stations, and acquiring a time when each of the base stations receives the localization signal from the UWB localization device: and calculating time differences of arrival among the signals received by the plurality of base stations, and determining the first location information of the robot based on the time differences and location coordinates of the plurality of base stations; (re claim 8) wherein a number of the base stations is three; (re claim 16) wherein the instruction for acquiring the first location information of the robot through the UWB localization device comprise: instructions for transmitting a localization signal of the UWB localization device to a plurality of base stations, and acquiring a time when each of the base stations receives the localization signal from the UWB localization device; and instructions for calculating time differences of arrival among the signals received by the plurality of base stations, and determining the first location information of the robot based on the time differences and location coordinates of the plurality of (re claim 17) wherein a number of the base stations is three; since Kahle teaches UWB position determination works by determining the distances between radios using time-of-flight analysis.  This determined distance is used in a trilateration process to determine the position of the object of interest.  

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 1/18/2021, with respect to the objections to claims 1-18 have been fully considered and are persuasive.  The objections to claims 1-18 have been withdrawn. 
Applicant's arguments filed 1/18/2021 have been fully considered but they are not persuasive.
On page 10, with respect to the claim 1 language:
acquiring first location information of the robot through the UWB localization device; 
acquiring second location information within a range defined by the first location information through the at least one sensor, wherein the second location information comprises current location information and running orientation data of the robot; and 
determining, by the particle filter localization device, whether there exists a localization point matching the second location information in data of a preset map, and if there exists the localization point matching the second location information in the data of the preset map, determining that the second location information is valid location information of the robot.

Applicant remarks:
That is, in amended claim 1,the first location information of the robot is acquired first, then the second location information is acquired based on the first location information of the robot, and finally if there exists the localization point matching the second location information in the data of the preset map, the second location information is determined as the valid location information of the robot. 

However, the claim language does not require the first location information to be acquired first as argued.  The terms “first” and “second” preceding “location information” are interpreted as identifying terms to distinguish the first location information from the second location information, but do not impart any requirement about the order in which the location information is acquired.  If applicant desires to claim a specific order of acquiring the location information, this specific order should be positively recited in the claim language. See MPEP 2111.01 (II).
	The claim language does not require the second location information to be acquired based on the first location information of the robot as argued; the claim language only requires the second location information be acquired within a range defined by the fist location information.  This claimed range is being interpreted as a range of possible locations of the robot as identified by the first location information.  In Perez-Grau, this corresponds to the position identified by the UWB beacons and the accuracy range of this UWB system (see Perez-Grau, page 3, column 1, last paragraph).  Since the position and accuracy range of the UWB system contains the actual location of the robot, and the second location information is obtained by an onboard RGB-D sensor (see Perez-Grau, page 9, column 2, first bullet point), the second location information is acquired within this range defined by the UWB system.  

On page 11, applicant remarks: “the function of distances acquired by the radio range sensor or Perez-Grau et al. is different from the function of the first location information of the robot of amended claim 1.”  However, as discussed above, the claim language does not currently positively recite these differences.  

On page 11, applicant remarks: 
Secondly, when calculating particle weight, the point clouds provided by the RGB-D sensor and the distance measurements to several radio-tags installed in the environment of Perez-Grau et al. are used separately. The point clouds provided by the RGB-D sensor of Perez-Grau et al. are not based on the distance measurements to several radio-tags installed in the environment, and are independent of the distance measurements to several radio-tags installed in the environment. The range of the point clouds provided by the RGB-D sensor of Perez-Grau et al. is not defined by the distance measurements to several radio-tags installed in the environment. However, the second location information of amended is acquired based on the first location information of the robot, and the range of second location information is defined by the first location information. Accordingly, the range and acquiring method of the point clouds provided by the RGB-D sensor of Perez-Grau et al. are different from the range and acquiring method of of the second location information of amended claim 1.

However, as discussed above, the claim language recites: “acquiring second location information within a range defined by the first location information”; and the claimed range may be interpreted as a range of possible locations of the robot as identified by the first location information.  The RGB-D sensor is onboard the robot, and thus the location information acquired by this RGB-D sensor is acquired at the location of the robot, which is within the range of possible locations of the robot identified by the UWB system.  If this claim interpretation is not in-line with what applicant intends to claim, the claims should be amended to more accurately reflect applicant’s intent.  

On pages 12-13, applicant cites paragraph [0004] of the present specification and states:
Accordingly, the positioning principle of Perez-Grau et al. is different from the positioning principle of amended claim 1. Perez-Grau et al. fails to disclose "determining, by the particle filter localization device, whether there exists a localization 

However, the limitations recited in the claims do not capture the differences in the positioning principles between Perez-Grau and the present application.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Perez-Grau teaches the last limitation of claim 1 at least at page 4.  This page teaches evaluating the accuracy of particles representing possible locations of the robot by checking how likely it would be for the robot to receive the RGB-D sensor readings at the particle’s current pose based on a known 3-D map of the robot’s environment.  The particles more closely matching the detected RGB-D data survive a redistribution of particles since they represent valid location information of the robot.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SPENCER D PATTON/Primary Examiner, Art Unit 3664